Citation Nr: 0304822	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  99-22 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disability.

2.  Entitlement to service connection for a bilateral wrist 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Johnston, Counsel


INTRODUCTION

The veteran had active military service from July 1996 to 
October 1998 with periods of Reserve active duty for training 
thereafter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the veteran's claims for 
service connection for bilateral wrist pain and striae of 
both legs.  

This case was previously remanded by the Board for the 
conduct of a Travel Board hearing in May 2001.  Following the 
Travel Board hearing before the undersigned in July 2001, the 
case was again remanded by the Board for development in 
November 2001.  The veteran failed to respond to a written 
request for evidentiary development and failed to appear for 
a VA examination.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran's pre-enlistment examination was normal, 
thereby raising a presumption of soundness; bilateral leg 
striae were noted during service and clinical findings 
recorded during that time, along with the veteran's own post-
service statements and testimony, show that her bilateral leg 
striae clearly and unmistakably pre-existed service, thereby 
rebutting the presumption of service. 

3.  The veteran had bilateral leg striae before, during and 
after service; during this appeal, the Board determined that 
an examination was necessary, to include a medical opinion, 
to determine if the veteran's pre-existing bilateral leg 
striae underwent a chronic worsening during service but the 
veteran failed to report for that evaluation without good 
cause.

4.  There is no competent evidence to show that the veteran's 
bilateral leg striae was worsened or permanently increased in 
severity beyond it's natural progression during service.

5.  There is no medical evidence of a current disability of 
either wrist.  


CONCLUSIONS OF LAW

1.  The veteran's bilateral leg striae, which clearly and 
unmistakably pre-existed service, was not aggravated therein.  
38 U.S.C.A. §§ 1131, 1132, 1153, 5102, 5203, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.326, 3.655, 
4.9 (2002).

2.  Service connection for a claimed bilateral wrist 
disability is not warranted.  38 U.S.C.A. §§ 1131, 5102, 
5203, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.326, 
3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims and requires VA to notify claimants of the evidence 
necessary to substantiate claims.  

A review of the claims folder reveals that the RO has 
informed the veteran of the evidence necessary to 
substantiate her pending claims.  Specifically, she was 
notified in the June 1999 rating decision now on appeal, and 
in statements of the case issued in August 1999 and October 
2002.  These notifications informed her of the laws and 
regulations governing awards of service connection generally 
and the reasons and bases for the denial of her specific 
claims.  

The RO also assisted the veteran in the development of her 
claim.  The service medical records and records from Reserve 
service following active duty were collected for review.  In 
December 1998, the RO notified the veteran of the additional 
evidence necessary to substantiate her claim including 
medical evidence documenting her claimed disabilities.  She 
was asked to specifically identify where she had received 
treatment relevant to any of her claimed disabilities.  She 
was provided the opportunity of presenting lay testimony at a 
hearing before the undersigned in July 2001.  During this 
hearing, she was informed of the evidence necessary to 
substantiate her claims and, in response to questions from 
the undersigned, the veteran indicated that she had received 
treatment both before and during service, relevant to the 
claimed disabilities, which she had not previously submitted 
for consideration.  After the hearing, the Board remanded 
this case specifically for development of evidence referred 
to by the veteran in her testimony and for VA examinations.  

In December 2001, in compliance with the Board remand, the RO 
requested the veteran to identify all sources of treatment 
she had received for her claimed disabilities at any time and 
she was provided forms for authorization and consent to 
release of private information.  She was offered the 
opportunity of either collecting and submitting this evidence 
herself or specifically identifying it in release forms so 
the RO could collect it for her.  This letter was mailed to 
the veteran at her only documented address on file and there 
is no evidence that it was returned as undeliverable.  The 
veteran did not respond.  The veteran was also notified in 
this RO letter that she would be scheduled for VA 
examinations in connection with her claims and she was 
notified of the consequences of her failure to report for 
such examinations.  In June 2002, the veteran failed to 
report for two VA examinations of which she was properly 
notified, which were to be conducted in development of her 
claim.  The veteran has been advised of the evidence that she 
must submit and the evidence that VA would collect on her 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The duties to notify and assist under VCAA have been 
satisfied to the extent possible.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107.  

The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA and its implementing law and 
regulation when it adjudicated the case below.  Nevertheless, 
as noted above, the Board finds that VA's duties to notify 
and assist have been fulfilled in the instant case to the 
extent possible.  Pursuant to the Board's remand during this 
appeal, further development was requested but the veteran 
failed to cooperate.  The Board points out that "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the evidence."  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
will be rated based upon the available evidence on file.  See 
38 C.F.R. § 3.655.  Under these circumstances, the veteran 
was not prejudiced by the Board's decision to proceed with 
appellate review of the instant case.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1131.  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when the diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Every person employed in the active military service for six 
months or more shall be taken to have been in sound condition 
when examined for service except as to defects, infirmities 
or disorders noted at the time of examination or evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before entry onto active service.  
38 U.S.C.A. § 1132.  

A preexisting injury or disease will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious or 
manifest) evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  However, aggravation may not be conceded where 
the disability underwent no increase in severity during 
service.  38 C.F.R. § 3.306(b).  

38 C.F.R. § 3.326(a) provides, in part, that individuals for 
whom VA examinations have been authorized and scheduled are 
required to report to such examinations.  

38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled VA examinations.  That regulation 
at (a) provides that when entitlement to a benefit cannot be 
established or confirmed without a current VA examination, 
and a claimant, without "good cause," fails to report for 
such examination, action shall be taken.  Add (b) it is 
provided that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim will be rated based upon the 
available evidence on file.  

Facts:  The veteran filed her initial claim for VA 
compensation benefits in November 1998, the month following 
her separation from service.  Therein, she reported having 
stiff wrists and striae on both legs.  She wrote that she had 
had striae "since I was 7 but my service aggravated the 
condition."  

The service medical records include the veteran's physical 
examination for enlistment in June 1996.  This examination 
contains no complaints or findings with respect to disability 
of either wrist or leg, to include striae.  The veteran was 
seen in early August 1996, approximately two weeks after 
entering service, for evaluation of a rash involving her feet 
and ankles of 4 to 5 days duration.  Clinical evaluation was 
reported to reveal striae and a rash.  The assessment was 
striae and irritation dermatitis and treatment included 
topical medication.  The veteran was seen later that month 
for knee complaints; striae were not noted at that time.  
When seen in April 1997, the veteran requested to be referred 
to an outside dermatologist.  She reported a past history of 
psoriasis on the legs and arms, and it was noted that she had 
been given a steroid cream and developed striae in her left 
knee.  The assessment was striae secondary to steroid use and 
acne vulgaris.  When seen in August 1997 for follow-up, it 
was noted that the veteran complained of striae of upper and 
lower leg and thighs of 18 months duration.  Striae of 
multiple anatomical areas, to include the legs , was 
confirmed by clinical evaluation at that time and the veteran 
was referred for a plastic surgery consultation.  She was 
evaluated in December 1997 and , at that time, indicated that 
she had had bilateral leg striae for approximately two years.  
She requested treatment "to correct the poor cosmetic 
appearance."  It was also noted that this condition occurred 
after puberty and, although she had used topical steroids in 
the past, she never did so chronically.  There were multiple 
striae areas on both legs.  A dermatological consultation was 
recommended.  

Additional service medical records show that a January 1998 
vascular surgery consultation note indicated that no 
treatment for the veteran was indicated or readily available.  
Later that month the possibility of altering the appearance 
of the striae with a dye laser was discussed.  A 
dermatological consultation in March 1998 noted that striae 
of the legs developed in the 11th grade.  Here it was 
remarked that a dye laser would not help.  In May 1998, the 
veteran said she had some painful swelling on the back of her 
lower legs and that she thought that it was caused by the 
striae.  Her treating physician at the military hospital 
contacted a private dermatologist who recommended that striae 
could be treated by one of the physicians at his facility 
using a laser.  The military physician wrote that this was 
problematic since it was a cosmetic problem which would be 
difficult to obtain approval or at military expense.  It was 
subsequently documented that the military refused treatment 
for cosmetic correction.  

The service medical records do not show a disability of 
either wrist.
Reserve service medical records in September 1999 note that 
the veteran continued to have bilateral striae of both legs.  
A December 1999 confirmed bilateral leg striae but found no 
evidence of varicose veins.  It was recommended that striae 
be addressed by a civilian dermatologist.  The veteran 
reported that she had seen a dermatologist and had been 
advised to undergo laser surgery.  The latter reserve 
examination was negative for any findings related to a 
disability of either wrist.

In July 2001, the veteran testified before the undersigned at 
a hearing at the RO.  She reported that while serving as a 
mobility team member performing manual labor, she twisted her 
right wrist.  While at that particular time it didn't bother 
her, it started bothering her later.  She said that, since 
service, she had been to a doctor for it "but I only had 
questions because, you know, it wasn't as bad."  She reported 
having continuing discomfort of the right wrist which "comes 
and goes" and which was related to activity.  The veteran 
further testified that she operated a computer in the 
reserves but was not working at present.  She indicated that 
her bilateral leg striae was present prior to service but she 
asserted that it was aggravated during that time.  She said 
that the appearance of the striae of her legs looked worse as 
time passed.  She reported seeing a doctor for this problem 
prior to service.  The veteran also testified that since 
service separation the striae was less severe, although she 
said that discomfort from striae would return if she stood 
and walked for more than two or three hours.  She reported no 
particular injury to her legs during service and denied any 
significant weight gain or loss.  The veteran recalled that 
her doctors after service were unclear as to the origin of 
the striae but it was suggested that it was congenital in 
origin.  She reported, however, that there was no striae to 
her knowledge in any of her family members.  The veteran 
added that her leg pain was intermittent in nature and that 
she would be able to present for a VA examination.  

Analysis:  In addressing the veteran's claim for service 
connection for bilateral leg striae, the Board initially 
notes that her pre-enlistment examination was normal, thereby 
raising a presumption of soundness.  38 U.S.C.A. § 1132.  
Bilateral leg striae were noted on multiple occasions during 
service, to include approximately two weeks after going on 
active duty.  An April 1997 service medical note includes a 
diagnosis of bilateral leg striae secondary to steroid use, 
the veteran was treated for a skin rash while on active duty, 
and that treatment included topical medication.  However, 
striae were noted as early as August 6, 1996, approximately 
two weeks after her entrance into service; thus, the striae 
were present before the veteran was prescribed topical 
medication.  Moreover, when the leg striae were noted on 
several subsequent occasions during service, the veteran 
indicated that she had been treated for skin disease and had 
had bilateral leg striae prior to service.  Moreover, when 
the veteran filed her current claim for service connection, 
and in subsequent testimony, she clearly asserted that her 
striae of the lower extremities pre-existed service and she 
has not contended otherwise.  

In determining whether there is clear and unmistakable 
evidence that an injury or disease existed prior to service, 
the Board must consider the history recorded at the time or 
examination together with all other material evidence, 
including medical judgments, accepted medical principles, and 
the veteran's history of clinical factors. Harris v. West, 
203 F.3d 1347 (Fed. Cir. 2000).  A bare conclusion, even one 
written by a medical professional, without a factual 
predicate in the record, does not constitute clear and 
unmistakable evidence sufficient to rebut the statutory 
presumption of soundness.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  In this case, the onset of the veteran's 
bilateral leg striae is variously described in the service 
clinical records as having occurred in high school or in the 
years preceding her enlistment.  In her November 1998 initial 
claim, the veteran reported that she had had striae on her 
legs since age seven.  In sworn testimony before the 
undersigned, the veteran specifically stated that the striae 
preexisted service.  She has clearly indicated that the basis 
of her claim is aggravation, not incurrence during service.  
Under these circumstances, the Board finds that the veteran's 
bilateral leg striae clearly and unmistakably pre-existed 
service, thereby rebutting the presumption of service. 

As noted above, a preexisting disability or disease will be 
considered to have been aggravated by active service when 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence (obvious and 
manifest) that the increase in disability is due to the 
natural progress of the disability or disease. Aggravation of 
a preexisting condition may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  A temporary flare-up or recurrence of symptoms during 
service, of a preservice condition, does not establish an 
increase in disability as required for a finding of service 
aggravation. Rather, aggravation requires an increase in the 
level of the underlying condition. Davis v. Principi, 276 
F.3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292 (1991).  

The medical and lay evidence of records shows that the 
veteran had bilateral leg striae before, during and after 
service.  While there is a presumption of aggravation when a 
condition documented as preexisting service is shown to have 
undergone an increase in severity during service, the Board 
finds that this presumption is not for application in the 
present case.  The evidence on file clearly shows that striae 
of the lower extremities preexisted service and that the 
extent of striae on the legs has varied over the years.  The 
veteran has reported that striae of the lower extremities 
resulted in swelling, discomfort or pain on occasion but the 
rather significant number of clinical consultations contained 
in the service medical records contain little or no 
complaints of adverse symptoms and no competent clinical 
evidence on file relates adverse symptoms to the veteran's 
striae of the legs.  Rather, the service medical records 
clearly characterize striae of the legs as a cosmetic 
problem.  While the veteran reported a belief that the 
appearance of striae was worse during service, she also 
testified that the striae improved after service.  The 
veteran also testified that physicians had told her that her 
striae were likely congenital.  While these is no competent 
opinion of record to show that the striae are congenital in 
origin, the Board parenthetically notes that congenital or 
developmental defects are not "diseases or injuries" within 
the meaning of applicable statutes and regulations.  38 
C.F.R. § 3.303(c).  (Where during service a congenital or 
developmental defect is subject to a superimposed injury or 
disease, service connection may be warranted. VAOPGCPREC 82- 
90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) 
(a reissue of General Counsel opinion 01-85 (March 5, 1985).  
Here there is no indication of a superimposed injury.  The VA 
examination requested by the Board could have addressed this 
question.)  In any event, there is no competent opinion of 
record supporting the veteran's claim that her bilateral 
striae underwent a permanent increase in severity during 
service.  There is not even a post-service private or VA 
examination of record.  In its November 2001 remand, the 
Board determined that an examination was necessary, to 
include a medical opinion, to confirm the disability in 
question and to determine if the veteran's pre-existing 
bilateral leg striae underwent the claimed chronic worsening 
during service, but the veteran failed to report for that 
evaluation without good cause.  Thus, the record remains 
devoid of competent evidence to show that the veteran's 
bilateral leg striae was worsened or permanently increased in 
severity beyond it's natural progression during service.

The Board has considered the veteran's statements and 
testimony to the effect that he bilateral leg striae were 
aggravated during service.  While she is competent to make 
observations about the appearance of the striae and describe 
symptoms, as a lay person, the veteran lacks the requisite 
medical expertise to provide a competent opinion as to 
causation or etiology of her symptoms and whether her striae 
underwent a permanent increase in severity during service.   
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board again notes that the veteran indicated that she had 
additional evidence to submit with respect to striae of the 
lower extremities but she failed to submit this evidence 
despite a request by the RO in December 1998 and, after Board 
remand, a subsequent request by the RO in December 2001.  The 
veteran was also offered the opportunity of undergoing a VA 
medical examination with opinions on the question at hand, 
but she failed to present herself for the scheduled 
evaluation.  In accordance with the governing regulation, her 
claim must be decided based upon the evidence presently on 
file.  38 C.F.R. § 3.655.  That evidence demonstrates that 
striae of the lower extremities existed prior to service and 
aggravation beyond ordinary progress during service is not 
shown in any competent clinical evidence.  Accordingly, her 
claim for service connection for bilateral leg striae must be 
denied.  

The veteran has also claimed entitlement to service 
connection for bilateral wrist disability.  The service 
medical records show no disability of either wrist.  While 
the veteran gives a history of an in-service right wrist 
injury, no such trauma is documented or corroborated in any 
clinical evidence.  There is, in fact, no competent evidence 
of any kind demonstrating disability of either wrist at any 
time during or after service.  The veteran testified that she 
had seen a doctor for this problem but failed to produce the 
putative medical evidence despite two requests from the RO.  
She was also scheduled for a VA examination of her wrists but 
she failed to report for that evaluation.  

The post-service medical evidence does not show a diagnosis 
of a disability of either wrist.  As far as the veteran's 
complaints of wrist pain, the Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The 
Court has held that Congress specifically limited entitlement 
to service connected benefits to cases where there is a 
current disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, there is 
no medical evidence or opinion of a nexus between the 
veteran's current wrist pain and service.  

The veteran maintains that she has a bilateral wrist 
disability and that such is causally linked to service.  
While she is competent to state that she has wrist symptoms 
and that she had a wrist injury during service, as a 
layperson, she is not competent to provide an opinion on the 
diagnosis or etiology of her claimed condition..  Espiritu, 
supra.

As the preponderance of the evidence is against the claims 
for service connection for bilateral leg striae and a 
bilateral wrist disability, the benefit of the doubt doctrine 
is not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for bilateral leg striae is 
denied.

Entitlement to service connection for a bilateral wrist 
disability is denied.




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

